DETAILED ACTION
This is a first Office action on the merits to the application filed 08/31/2020. Claims 1-10, 12-18 are pending. Claim 11 is cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2020 and 06/01/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-3, 6-8, 12, 13, and 16 are rejected under 35 U.S.C 103 as being unpatentable over Liu et al. (US20190230603), hereinafter “Liu”, in view of CATT (R1-1721453, “Remaining Aspects of NR Power Control”, 3GPP TSG RAN WG1 Meeting #91, dated 01 Dec 2017, hereinafter “CATT453”.

Regarding claim 1, Liu teaches:
A method for determining a Physical Uplink Control Channel, PUCCH, power control offset (Fig. 7, [0146-0149]: Step 201: Flow chart of uplink power control method – network device configures power offset information for UE, where the power offset information is used to adjust a transmit power of the UE. [0158-0159]: Step 203: UE calculates the uplink channel power using the power offset term, for uplink channel that may be shared (PUSCH) or control (PUCCH).)
Liu does not teach:
determining a quantity O.sub.uci of bits of first Uplink Control Information, UCI, required to be transmitted on a PUCCH, and determining a quantity N.sub.RE of Resource Elements, REs, bearing the first UCI in the PUCCH; and 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



However, CATT453 teaches:
determining a quantity O.sub.uci of bits of first Uplink Control Information, UCI, required to be transmitted on a PUCCH, and determining a quantity N.sub.RE of Resource Elements, REs, bearing the first UCI in the PUCCH; (CATT453, Section 2.2. Power Control Formula for PUCCH: CATT teaches the offset calculation to reflect UCI payload size (equates to quantity of UCI bits), PUCCH formats (2, or 3/4), different coding schemes (polar) (page 8, line 6). The function delta.PUCCH.TF.C. is a PUCCH format dependent function (page 8, line 13). For PUCCH format 2, 3/4: N.sub.RE is the number of REs carried in UCI (page 9, line 4))
and 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(CATT453, for PUCCH Format 2, for 11<O.sub.UCI bits, polar coding scheme (page 8, bottom - page 9, line 3):

    PNG
    media_image2.png
    128
    740
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    146
    826
    media_image3.png
    Greyscale



CATT453 teaches that the offset calculation is a function of (O.sub.UCI (i))/(N.sub.RE(i)) with tuning coefficient 1.25, where O.sub.UCI and N.sub,RE are variables. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of CATT453 into the method of Liu in order to improve on the offset calculation accuracy given the additional parameters (UCI payload size, PUCCH format). The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.


Regarding claim 2 and 7, Liu does not teach the determining the quantity N.sub.RE of REs bearing the UCI in the PUCCH.
However, CATT453 teaches the calculation for N.sub.RE for PUCCH format 2:

    PNG
    media_image4.png
    176
    753
    media_image4.png
    Greyscale

(CATT453 teaches for PUCCH format 2, for 11<UCI bits, N.sub.RE is calculated as follows (page 9, lines 4-7):

    PNG
    media_image5.png
    44
    67
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    41
    504
    media_image8.png
    Greyscale
Where                            equates to                       .
Where                                                                                                                            equates to 

    PNG
    media_image9.png
    39
    67
    media_image9.png
    Greyscale
   , the PUCCH bandwidth occupied by the number of PRB configured.)

However, CATT453 further teaches the N.sub.RE calculation for PUCCH format 3/4:

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

(CATT453 teaches for PUCCH format 3/4, for 11<UCI bits, N.sub.RE is calculated as follows (page 9, bottom):
[AltContent: rect]
    PNG
    media_image11.png
    322
    928
    media_image11.png
    Greyscale


    PNG
    media_image8.png
    41
    504
    media_image8.png
    Greyscale

    PNG
    media_image12.png
    35
    176
    media_image12.png
    Greyscale
 Where N.sub.symb is the number of non-DMRS symbols configured for PUCCH format 3/4, equating to                                                          . 

    PNG
    media_image9.png
    39
    67
    media_image9.png
    Greyscale
Where                                                                                                                        equates to 
          , the PUCCH bandwidth occupied by the number of PRB configured.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of CATT453 into the method of LIU in order to provide detail calculation specifically for PUCCH format 2, and different than for PUCCH format 3/4 . The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability. 

Regarding claim 3, 8, 13 and 16, Liu does not teach:
The method of claim 1, wherein g(O.sub.UCI/N.sub.RE) is a linear fitting function with O.sub.uci and N.sub.RE being variables.
However, CATT453 teaches:
The method of claim 1, wherein g(O.sub.UCI/N.sub.RE) is a linear fitting function with O.sub.uci and N.sub.RE being variables. (CATT453, pages 8, 9: O.sub.UCI is a declared variable across different ranges:

    PNG
    media_image13.png
    60
    631
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    48
    213
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    52
    253
    media_image15.png
    Greyscale
For 1 or 2 bits, for 2<O.sub.UCI ≤ 11 bits (for RM coding), and for 11< O.sub.UCI.  N.sub.RE is calculated from parameters:                                                      or                                              .  Both O.sub.UCI and N.sub.RE are then variables within the linear fitting function:
                                                                                                                                                               
Where the “1.25” is a tuning coefficient. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of CATT453 into the method of Liu in order to implement a linear fitting function to improve the calculation of the offset for more efficient system performance.

Regarding claim 6, Liu teaches:
A terminal, comprising: a memory configured to store instructions (Fig. 5, [0144], Memory 22; UE is a form of a terminal); 
a processor configured to read the instructions in the memory to (Fig. 5, [0144], Processor 21): 
Liu does not teach:
determining a quantity O.sub.uci of bits of first Uplink Control Information, UCI, required to be transmitted on a PUCCH, and determining a quantity N.sub.RE of Resource Elements, REs, bearing the first UCI in the PUCCH;  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



However, CATT453 teaches:
determining a quantity O.sub.uci of bits of first Uplink Control Information, UCI, required to be transmitted on a PUCCH, and determining a quantity N.sub.RE of Resource Elements, REs, bearing the (CATT453, Section 2.2. Power Control Formula for PUCCH: CATT teaches the offset calculation to reflect UCI payload size (equates to quantity of UCI bits), PUCCH formats (2, or 3/4), different coding schemes (polar) (page 8, line 6). The function delta.PUCCH.TF.C. is a PUCCH format dependent function (page 8, line 13). For PUCCH format 2, 3/4: N.sub.RE is the number of REs carried in UCI (page 9, line 4))

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
CATT453 further teaches:



(CATT, for PUCCH Format 2, for 11<O.sub.UCI bits, polar coding scheme (page 8, bottom - page 9, line 3):

    PNG
    media_image2.png
    128
    740
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    146
    826
    media_image3.png
    Greyscale



CATT teaches that the offset calculation is a function of (O.sub.UCI (i))/(N.sub.RE(i)) with tuning coefficient 1.25, where O.sub.UCI and N.sub,RE are variables. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of CATT into the method of Liu in order to improve on the offset calculation accuracy given the additional parameters (UCI payload size, PUCCH format). The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 12, Liu teaches:
A computer readable storage medium storing computer instructions, wherein the computer instructions running on a computer device cause the computer device to perform the method of claim 1. (Liu, Fig. 5 [0144]: Processor 21 is configured to execute the instruction stored in the memory 22, so the UE can perform the method.)

Claims 4, 5, 9, 10, 14, 15, 17 and 18 are rejected under 35 U.S.C 103 as being unpatentable over “Liu”, in view of “CATT453”, in further view of CATT, (R1-1801746, “Correction on NR PUCCH Power Control Formula”, 3GPP TSG RAN WG1 Meeting #92, dated 02 March 2018), hereinafter “CATT746”.

Regarding claim 4, 9, 14 and 17, Liu does not teach:
The method of claim 3, wherein g(O.sub.uci/N.sub.RE)  is  a*(O.sub.UCI/N.sub.RE) + b, wherein a and b are tuning coefficients, 1.5<a<2.5, and -1<b<1.
However, CATT453 teaches: 
g(Ouci NE) is a*(O.sub.UCI/N.sub.RE) + b, wherein a and b are tuning coefficients, 1.5<a<2.5, and -1<b<1. (CATT, page 9, line 3, 32: PUCCH format 2, and format 3/4, the tuning coefficients are identified to be a=1.25, and b = 0. For PUCCH format 1, tuning coefficient a=17/6 and b = -1/4 (page 9, line 11. A variety of values are available for “a” and “b”, both in and out of the range. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of CATT453 into the method of Liu in order to provide plurality of tuning coefficients “b” so that the linear fitting model can be more efficient in calculating the power control offset, for improved system performance.  
However, CATT746 also teaches the range of tuning coefficient “a”:
(CATT2, page 15, 16: A variety of values “a” for a within and outside of the range are presented for different O.sub.uci bits, PUCCH formats, coding schemes, and with or without frequency hopping. For 11 bits <O.sub.uci, “a” ranges from 2.14 to 5.6. (page 15)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of CATT746 into the method of Liu and CATT453 in order to provide a plurality of tuning coefficients “a” and “b” so that the linear fitting model can be more efficient in calculating the power control offset, for improve system performance.

Regarding claim 5, 10, 15 and 18, Liu does not teach:

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
The method of claim 4, wherein a and b comprise a plurality of preset values respectively, 


determining values of a and b corresponding to a PUCCH format used for transmitting the first UCI, the O.sub.uci of the first UCI, and a frequency hopping situation.

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
However, CATT453 teaches:


(CATT453: for PUCCH Format 2, for 11<O.sub.UCI bits, polar coding scheme (page 8, bottom - page 9, line 3):

    PNG
    media_image2.png
    128
    740
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    146
    826
    media_image3.png
    Greyscale



CATT453 teaches that the offset calculation is a function of (O.sub.UCI (i))/(N.sub.RE(i)) with tuning coefficient 1.25, where O.sub.UCI and N.sub,RE are variables. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of CATT453 into the method of Liu in order to improve on the offset calculation accuracy given the additional parameters (UCI payload size, PUCCH format). The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.
However, CATT746 teaches:
a and b comprise a plurality of preset values respectively
determining values of a and b corresponding to a PUCCH format used for transmitting the first UCI, the O.sub.uci of the first UCI, and a frequency hopping situation. (CATT746: Section 2,1 page 3: a variety of values for tuning coefficients a and b are presented, for Polar (and Reed-Muller) code scheme(s), for different O.sub.uci  payload size (12≤ O.sub.uci≤19  and 19 <O.sub.uci), and with/ without frequency hopping, corresponding to PUCCH format 2. Section 2.2 recites similar variety of “a” and “b” values corresponding to PUCCH format 3/4 (see pages 9, 11 and 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of CATT746 into the method of Liu and CATT453 in order to improve the process of selecting tuning coefficients a and b, after identifying UCI payload size, PUCCH format, hopping or no hopping as pre-set parameters. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461